NO. 07-08-0175-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

SEPTEMBER 23, 2008
______________________________

EDWIN DEGRAFF,

                                                                                                 Appellant

V.

THE STATE OF TEXAS,

                                                                                                 Appellee
_________________________________

FROM THE 64th DISTRICT COURT OF HALE COUNTY;

NO. B16020-0505; HON. ROBERT W. KINKAID, PRESIDING
_______________________________
 
Abatement and Remand
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Appellant Edwin DeGraff appeals his conviction for aggravated sexual assault of a
child.  On June 16, 2008, the clerk’s record was filed.  The reporter’s record was due on
July 11, 2008.  Two extensions of that deadline have been granted to date.  However, the
court reporter has now filed her third extension.   
          Accordingly, we abate this appeal and remand the cause to the 64th District Court
of Hale County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:      
1.  when the reporter’s record can reasonably be filed (given the length of
trial and size of the record) in a manner that does not unduly delay the
prosecution of this appeal, and,
 
2. whether an alternate or substitute reporter should or can be appointed to
complete the record in a timely manner. 

          The trial court shall 1) execute findings of fact and conclusions of law addressing
the foregoing issues, and 2) cause to be developed a supplemental clerk’s record
containing its findings of fact and conclusions of law and all orders it may issue as a result
of its hearing in this matter.  Additionally, the district court shall then cause the
supplemental record to be filed with the clerk of this court on or before October 23, 2008. 
 Should further time be needed by the trial court to perform these tasks, then same must
be requested before October 23, 2008.
          It is so ordered.
                                                                           Per Curiam
 
Do not publish.